DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding claims 1 – 5, 7 – 12, 14 – 18, and 20, filed 04 June 2021, with respect to the rejection(s) of claim(s) 1 – 12, 14 – 18, and 20 under USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Prophete et al. (US 2018/0365303).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 10 of U.S. Patent No. 11,029,980 in view of Prophete et al. (US 2018/0364303. Although the claims at issue are not identical, they are not patentably distinct from each other because:


AN: 16/749,662
US 11,029,980
a method, comprising: 
A method, comprising:
associating, via a declarative programming wizard, an animation element with a visual component of an application; 

receiving, via a declarative programming wizard, a request to configure a visual component of an application to present an animation based on a condition and a 

generating a record comprising the condition and the frequency option;
generating, based upon the associating, a markup component within application code of the application, the markup component including an animation parameter configured to customize the animation element;
generating application code associated with the application;
receiving, from an animation manager based on execution of the application code, a request for animation information associated with the animation element and an identifier associated with the application code; and 
receiving, from a client device in response to execution of the application code, a request for animation information associated with the record, wherein the request for animation information includes an application identifier associated with the application; 

identifying the record based at least in part on the application identifier;

generating the animation information based upon the record, wherein the animation information comprises the condition and the frequency option; and
sending the animation information from a record corresponding to the identifier associated with the application code to the animation manager, the animation manager configured to set the animation parameter to the animation information and present an animation of associated with the animation element based on the animation parameter.  
sending the animation information to the client device, wherein the application executing on the client device causes the visual component to present the animation based on evaluation of the animation information

The claim1 of US 11,029,980 teaches the elements of claim 1 in AN 16/749,662 except for the markup component including an animation parameter configured to customize the animation element; the animation manager configured to set the animation parameter to the animation information and present an animation of associated with the animation element based on the animation parameter.  Prophete discloses params property identifies the different widget parameters, which vary depending on the type of widget, and the type property specifies one of the other supported widget types (paragraph 66) and an animated morphing engine 262 morphs a first char or graph from a first appearance in a first sort order through an animation sequence to a second sort order that corresponds to sorting control signal (paragraph 56).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify the of system US 11,029,980 to include the markup component including an animation parameter configured to customize the animation element and to set the animation parameter to the animation information and present an animation of associated with the animation element based on the animation parameter.  One would be motivated to do so because this would allow more customizable presentation of animation to a user for better aesthetics.  
AN: 16/749,662
1
8
14
US 11,029,980
1
6
10


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 5, 8, 10 – 12, 14 – 18, and 21 – 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prophete et al. (US 2018/0364303).  
Regarding independent claim 1, Prophete teaches a method, comprising: 
associating, via a declarative programming wizard (paragraph 55: live dashboard builder 115), an animation element with a visual component of an application (paragraph 62: the code’s widgets section defines all the widgets that appear in the dashboard); 
generating, based upon the associating, a markup component within application code of the application (paragraph 70, 77 -82, 90 – 99: various JSON code), the markup component including an animation parameter configured to customize the animation element (paragraph 66: params property identifies the different widget parameters, which vary depending on the type of widget, and the type property specifies one of the other supported widget types);  
receiving, from an animation manager based on execution of the application code, a request for animation information associated with the animation element (paragraph 56: the morphing engine 250 delivers an animated sequent that transforms a display panel from a first grouping to a second appearance, or visual organization, based on results of a second query) and an identifier associated with the application code (paragraph 109: parsing key-value properties in the configuration files to identify panels, wherein each panel declares a binding that links an associated visualization widget to an associated query); and 
sending the animation information from a record corresponding to the identifier associated with the application code to the animation manager, the animation manager configured to set the animation parameter to the animation information and present an animation of associated with the animation element based on the animation parameter (paragraph 56: an animated morphing engine 262 morphs a first char or graph from a first appearance in a first sort 

Regarding dependent claim 3, Prophete teaches wherein the animation parameter within the application code is set to a value within the animation information (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties are set to various values for animation).

Regarding dependent claim 4, Prophete teaches wherein the animation parameter corresponds to an appearance attribute of a graphical object displayed within the animation (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties defines location of widget, type of widget to display, type of animation to perform).

Regarding dependent claim 5, Prophete teaches receiving the animation information from a client device via the declarative programming wizard (paragraphs 36 - 37: user computing device 165 running application 166 having live dashboard builder 115); and associating the animation information with an identifier corresponding to the application (paragraph 109: parsing key-value properties in the configuration files to identify panels, wherein each panel declares a binding that links an associated visualization widget to an associated query).

Regarding dependent claim 22, Prophete teaches wherein the record corresponding to the identifier associated with the application code is stored in a multi-tenant service associated with a 

Regarding independent claim 8, Prophete teaches a system (Claim 15) comprising: 
a memory (Claim 15: Memory); and 
one or more processors and/or circuits coupled to the memory (Claim 15: Processor) and configured to: 
associate, via a declarative programming wizard (paragraph 55: live dashboard builder 115), an animation element with a visual component of an application (paragraph 62: the code’s widgets section defines all the widgets that appear in the dashboard); 
generate a markup component within application code of the application (paragraph 70, 77 -82, 90 – 99: various JSON code), the markup component including an animation parameter configured to customize the animation element (paragraph 66: params property identifies the different widget parameters, which vary depending on the type of widget, and the type property specifies one of the other supported widget types);  
receive, from an animation manager based on execution of the application code, a request for animation information associated with the animation element (paragraph 56: the morphing engine 250 delivers an animated sequent that transforms a display panel from a first grouping to a second appearance, or visual organization, based on results of a second query) and an identifier associated with the application code (paragraph 109: parsing key-value properties in the 
send the animation information from a record corresponding to the identifier associated with the application code to the animation manager, the animation manager configured to set the animation parameter to the animation information and present an animation of associated with the animation element based on the animation parameter (paragraph 56: an animated morphing engine 262 morphs a first char or graph from a first appearance in a first sort order through an animation sequence to a second sort order that corresponds to sorting control signal; paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties for animation of different widgets on a binding of data from a query).

Regarding dependent claim 10, Prophete teaches wherein the animation parameter within the application code is set to a value within the animation information (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties are set to various values for animation).

Regarding dependent claim 11, Prophete teaches wherein the animation parameter corresponds to an appearance attribute of a graphical object displayed within the animation (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties defines location of widget, type of widget to display, type of animation to perform).

Regarding dependent claim 12, Prophete teaches wherein the one or more processors and/or circuits are further configured to: receive the animation information from a client device 

Regarding dependent claim 23, Prophete teaches wherein the record corresponding to the identifier associated with the application code is stored in a multi-tenant service associated with a tenant corresponding to the application based on the identifier (paragraph 42: data structures can store information from one or more tenants into tables of a common database image to form an on-demand database service (ODDS), which can be implemented in many ways, such as a multitenant database system (MTDS)).

Regarding independent claim 14, Prophete teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device (Claim 18), cause the at least one computing device to perform operations comprising: 
receiving first application code of an application, the first application code including an animation manager (paragraph 55: live dashboard builder 115), a parameterized markup component (paragraph 66: params property identifies the different widget parameters, which vary depending on the type of widget, and the type property specifies one of the other supported widget types), and a visual component (paragraph 62: the code’s widgets section defines all the widgets that appear in the dashboard); 

determining, by the animation manager, second application code based upon the parameterized markup component and the animation information (paragraph 56: the morphing engine 250 delivers an animated sequent that transforms a display panel from a first grouping to a second appearance, or visual organization, based on results of a second query); 
generating, by the animation manager, an animation object based on the second application code (paragraph 56: an animated morphing engine 262 morphs a first char or graph from a first appearance in a first sort order through an animation sequence to a second sort order that corresponds to sorting control signal); and 
presenting an animation via the animation object (Figures 5A – ,5L 6A – 6N, and 7A – 7M)

Regarding dependent claim 15, Prophete teaches wherein determining the second application code comprises: identifying an animation parameter within the parameterized markup component; and setting the animation parameter to an attribute value of the animation information (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties are set to various values for animation).

Regarding dependent claim 16, Prophete teaches wherein determining the second application code comprises: identifying an animation parameter within the parameterized markup component; determining a display attribute of the computing device; determining an attribute value associated with the display attribute based on the animation information; and setting the animation parameter to the attribute value (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties defines location of widget, type of widget to display, type of animation to perform).

Regarding dependent claim 17, Prophete teaches wherein generating the animation object comprises calling a constructor method for the animation object using the parameterized markup component (paragraph 115: storage subsystem 1226 stores programming and data constructs that provide the functionality of some or all of the modules and methods described herein).

Regarding dependent claim 18, Prophete teaches wherein the parameterized markup component includes an animation parameter (paragraph 70, 77 -82, 90 – 99: various JSON code having param, type, and pos properties are set to various values for animation), and determining, the second application code comprises assigning an attribute value of the animation information to the animation parameter (paragraph 62: the code's widgets section defines all the widgets that appear in the dashboard).

Regarding dependent claim 21, Prophete teaches wherein receiving the animation information from the multi-tenant service based on the identifier associated with the first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2, 7, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prophete et al. (US 2018/0364303) in view of Kalish et al. (US 2012/0284625).  

Regarding dependent claim 2, Prophete does not expressly disclose wherein associating the animation element with the visual component comprises: configuring the animation manager to present the animation associated with the animation element based at least in part on completion of a path stage of the visual component.   (paragraph 40: The wizard plays the video template segments 510, promoting the user at predefined entry points to edit the video template by inserting, editing or replacing multimedia objects and determining the control parameters which manipulate the scenario's script 512).

Regarding dependent claim 9, Prophete does not expressly disclose wherein the one or more processors and/or circuits are further configured to setup the animation manager to present animation of the animation element based at least in part on completion of a path stage of the visual component.

Regarding dependent claim 7, Prophete does not expressly disclose wherein the markup component is inline scalable vector graphics markup.  Kalish discloses the video generation engine is utilizing a standard animation building tool 312 for creating vector graphics-based animation programs such as Adobe Flash, enabling the editor to input multimedia objects and 

Regarding dependent claim 20, Prophete does not expressly disclose wherein the parameterized markup component is component is inline scalable vector graphics markup.  Kalish discloses the video generation engine is utilizing a standard animation building tool 312 for creating vector graphics-based animation programs such as Adobe Flash, enabling the editor to input multimedia objects and scenarios rules, for defining the video animation scenes (paragraph 35).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Prophete's system to utilize inline scalable vector graphics markup.  One would be motivated to do so because this would all graphics to not look pixelated at various scaling level of the graphics.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612